DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 8/13/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 8/13/2021 have been fully considered.  In view of the claim amendments, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim objection
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that in view of the amendment filed, the objection as set forth in the previous office action is hereby withdrawn.

35 USC 101
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that in view of the amendment filed, the rejections as set forth in the previous office action are hereby withdrawn.

35 USC 112 (b) Rejection
Applicant’s argument have been fully considered. 
In response to the arguments, it is submitted that the amendment filed raises new issues; see rejections below for detail. 

35 USC 102
Applicant’s arguments--which are primary directed to amended limitations of “compute a group relevance…search groups” and “recommend…search event” recited in claim 1-- have been fully considered.
In response to the arguments, it is submitted that in view of the claim amendments, the rejections as set forth in the previous office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  
It is submitted that the limitations--including the cited amended limitation stated above-- of claim 1 are properly addressed; see the new ground(s) of rejection. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended claims 1 and 20 each raises the following indefinite issues rendering the claims being indefinite:
each claim recites “the same search actions” in the compute step. There is insufficient antecedent basis for this limitation in the claim;
each claim recites “the search actions” in the compute step. There is insufficient antecedent basis for this limitation in the claim. 
Also, amended limitation  “generate a plurality of search action groups each including one or more search actions” suggests that there could be multiple sets of search actions for the plurality of search action groups since each group may include multiple search actions as indicated by the cited limitation. Hence it is unclear which one of the multiple sets of search actions is “the search actions” in the compute step refers to. 
each claim recites “the search action groups” in the specify step. There is insufficient antecedent basis for this limitation in the claim.
Also, the difference between the cited “the search action groups” and “the plurality of search action groups” recited in the compute step is not clearly understood as they may or may not be directed to same subject matter. 

In addition to incorporate the deficiencies of the claim they are depending upon as stated above, the following terms in the claims are relative terms which render the claims indefinite:
“a search capability” in claims 2, 6-10;
“narrowed” and “higher” in claims 3, 5, 11;
“higher” in claims 11-15; 
These terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree(s), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Additionally for incorporate the deficiencies of the claim they are depending upon as stated above, claims 6-9 each recite “the search event”. There is insufficient antecedent basis for the following limitation in the claims. Plus, the difference between “the search event” and “the identical search event” recited in the specify step of claim 1 is not clearly understood they may or may not be directed to same subject matter. 

Any claim not specifically addressed are being rejected for at least incorporate the deficiencies of the claim it is depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al. (Pub No US 2011/0179017, hereinafter Meyers) in view of Zheng et al (Patent No. US  11,100,169, hereinafter Zheng).
Meyers is cited in the previous office action.

With respect to claim 1, Meyers discloses an information processing apparatus (Abstract) comprising: 
a processor (Fig 1), configured to: 
acquire a plurality pieces of search action information, each of the plurality pieces of search action information comprises a query, a search result of the query ([0038-0039], [0051], Fig 2: acquire different types of search actin information, including query, result  of query); 
 generate a plurality of search action groups each including one or more search actions, based on occurrence time of each of the one or more search actions occurring in a time series ([0021], [0032-0033], [0039], [0048], Fig 2 & 4-6: generate action groups by clustering queries, which correspond to the search actions based on the occurrence of time, (i) grouping query actions by classifying the actions indicated by the queries into spiking and non-spiking groups involving occurrence times, (ii)grouping queries by topics, seasons, and/or events involving occurrence time); 
compute a group relevance between the plurality of search action groups according to at least one of an overlapping rate of the same search actions between the plurality of search action groups and a time difference of the occurrence times between the search actions of the plurality of search groups ([0032-0033], [0038-0041], [0048], [0050]; compute a group relevance between the action groups according to at least an overlapping rate, such as degree of similarity, degree of commonality, or rate of acceleration that involve how search actions of queries are overlapped or having in common); 
 specify one or more search actions included in  an identical search event from each of the plurality of search action groups, based on [[a]] the group relevance between the search action groups ([0021], [0032-0033], [0038-0040], Fig 2 & 4-6: specify one or more query actions in a search event based on the group relevance, such as and not limited to (i) specify queries that are included in an event of malicious attack or an event of malicious attack based on the computed relevancy/similarity,  (ii) specify one or more query actions in in event for chocolate being popular in Feb based on the compute   computed relevancy/similarity); and 
recommend a search method according to the one or more search actions included in the identical search event ([0032], [0041], [0048], [0050], Fig 2 & 7-8: recommend a search method according to the action in the event, such as provide query suggestion as described in [0021] and/or provide query related to the event immediately in a search engine query stream as described in [0032]). 
Meyers does not explicitly disclose the each of the plurality pieces of search action information also include browsing information of the search result. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The generate, compute, specify and recommend steps would have been performed the same as regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to acquire any type of including the browsing information of the search result  because such data does not functionally relate to the steps in the claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
In addition, Zheng explicitly discloses acquire a plurality pieces of search action information, each of the plurality pieces of search action information comprises a query, a search result of the query, and browsing information of the search result (Col. 5, lines 44-67, Col 6, lines 1-20 & 37-60, Fig 1: acquire different types of search action information including query, query result and browsing information in view of user clickstream information).
Since both Meyers and Zheng are from the same field of endeavor because both are directed to collecting and analyzing query actions as well as recommend a search method, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Meyers and Zheng to incorporate collecting browsing information of Zheng into Meyers for information processing management as claimed.  The motivation to combine is to enhance query processing and information provision (Meyers, [0002]; Zheng, Col. 1, lines 7-8).   

With respect to claim 2, the combined teachings of Meyers and Zheng further disclose wherein each of the search action groups includes one or more search actions occurring within a predetermined time range set based on occurrence time of a reference 2Customer No.: 31561 Docket No.: 87258-US-348 Application No.: 16/387,558 search action, wherein length of the time range varies according to a search capability of a user performing the reference search action (Meyers, [0033], [0039-0041]; Zheng, Col. 4, lines 1-19, Col. 5, lines 45-67, Col. 6, lines 37-60: the queries include queries occurring within a predetermined time range, and the time ranges varies, according to search capability of user in view of query, e.g. time range event for queries on  news varies with range for query on a particular holiday that indicates features such as popularity).

With respect to claim 3, the combined teachings of Meyers and Zheng further disclose wherein the time range is narrowed, as the search capability of the user is higher (Meyers [00396-0041]; Zheng, Col. 4, lines 1-19, Col. 5, lines 45-67, Col. 6, lines 1-25 & 37-60: ranges narrows as the ability increases, e.g. a certain days prior to an award as user capability/interest increases in indicates features such as popularity).  

With respect to claim 4, the combined teachings of Meyers and Zheng further disclose
wherein each of the one or more search actions includes a search query and a search result (Meyers, [0021-0022], [0039-0042]; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25, Fig 1: query includes result in the log that’s being specified), and 
wherein each of the search action groups includes one or more search actions occurring within a predetermined time range set based on occurrence time of a reference search action, wherein length of the time range varies according to a relevance between a query and a search result of the reference search action (Meyers, [0021-0022], [0039-0042]; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25, Fig 1: the queries include queries occurring within a predetermined time range according to relevance and the time range varies according to a relevance, such as a relevance with respect a season, e.g. query and result on pumpkins are more popular in October vs query and result on mother’s day are more popular in May in view of relevancy in Meyers)
	With respect to claim 5, the combined teachings of Meyers and Zheng further disclose
wherein the time range is narrowed, as the relevance is higher (Meyers [00396-0041]; Zheng, Col. 4, lines 1-19, Col. 5, lines 45-67, Col. 6, lines 1-25 & 37-60: ranges narrows as the ability increases, e.g. a certain days prior to an award as user capability/interest increases in indicates features such as popularity).  

With respect to claim 6, the combined teachings of Meyers and Zheng further disclose
wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration 3Customer No.: 31561 Docket No.: 87258-US-348Application No.: 16/387,558 relevance being determined based on the group relevance, the threshold being adjusted according to a search capability of a user who performs a search action (Meyers, [0032-0033], [0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the capability in view of  query and/or factors such as change in events/time ).

With respect to claim 7, the combined teachings of Meyers and Zheng further disclose
 wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search capability of a user who performs a search action (Meyers, [0032-0033], [0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the capability in view of  query and/or factors such as change in events/time ).

 With respect to claim 8, the combined teachings of Meyers and Zheng further disclose
wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search capability of a user who performs a search action (Meyers, [0032-0033], [0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the capability in view of  query and/or factors such as change in events/time ).
 
With respect to claim 9, the combined teachings of Meyers and Zheng further disclose
wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search capability of a user who performs a search action (Meyers, [0032-0033], [0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the capability in view of  query and/or factors such as change in events/time ).
  
With respect to claim 10, the combined teachings of Meyers and Zheng further disclose
wherein the one or more search actions in the search event are specified based on a result of comparison between integration relevance and a threshold, the integration relevance being determined based on the group relevance, the threshold being adjusted according to a search capability of a user who performs a search action (Meyers, [0032-0033], [0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: the query/actions are specified based on comparison based on at last one a cluster/integration/group relevance and threshold, and the threshold may be adjusted based on the user activities representing the capability in view of  query and/or factors such as change in events/time ).  

With respect to claim 11, the combined teachings of Meyers and Zheng further disclose
wherein the processor specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search capability is higher (Meyers, [0032-0033], [0039-0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as capability increases with a new cluster and/or with updates).  

With respect to claim 12, the combined teachings of Meyers and Zheng further disclose
wherein the processor specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search capability is higher  (Meyers, [0032-0033], [0039-0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as capability increases with a new cluster and/or with updates).  

With respect to claim 13, the combined teachings of Meyers and Zheng further disclose
wherein the processor specifies a combination of search actions 5Customer No.: 31561 Docket No.: 87258-US-348 Application No.: 16/387,558 between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search capability is higher  (Meyers, [0032-0033], [0039-0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as capability increases with a new cluster and/or with updates).   

With respect to claim 14, the combined teachings of Meyers and Zheng further disclose
wherein the processor specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search capability is higher  (Meyers, [0032-0033], [0039-0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as capability increases with a new cluster and/or with updates).    

With respect to claim 15, the combined teachings of Meyers and Zheng further disclose
wherein the processor specifies a combination of search actions between which integration relevance is equal to or larger than the threshold, as the one or more search actions in the search event, wherein the threshold increases as the search capability is higher  (Meyers, [0032-0033], [0039-0043], Fig 4-7; Zheng, Col. 4, lines 44-67, Col. 6, lines 1-25 & 37-60,Fig 1: describing/specify a combination of actions/queries with respect to relevance in search events, threshold may be changes as capability increases with a new cluster and/or with updates).    

With respect to claim 16, the combined teachings of Meyers and Zheng further disclose wherein the integration relevance is determined based on an action relevance between search actions and the group relevance (it appears that the limitation is directed to non-functional descriptive material, Meyers, [0032-0033], Fig 4-7; Zheng, Col. 5, lines 45-67, Col. 6, lines 1-26 & 38-60: cluster/integration relevance is based on the relevance between query and the cluster/group).

With respect to claim 17, the combined teachings of Meyers and Zheng further disclose wherein the integration relevance is determined based on an action relevance 6Customer No.: 31561 Docket No.: 87258-US-348 Application No.: 16/387,558 between search actions and the group relevance (it appears that the limitation is directed to non-functional descriptive material, Meyers, [0032-0033], Fig 4-7; Zheng, Col. 5, lines 45-67, Col. 6, lines 1-26 & 38-60: cluster/integration relevance is based on the relevance between query and the cluster/group).
 
	With respect to claim 18, the combined teachings of Meyers and Zheng further disclose
wherein the integration relevance is determined based on an action relevance between search actions and the group relevance (it appears that the limitation is directed to non-functional descriptive material, Meyers, [0032-0033], Fig 4-7; Zheng, Col. 5, lines 45-67, Col. 6, lines 1-26 & 38-60: cluster/integration relevance is based on the relevance between query and the cluster/group).

With respect to claim 19, the combined teachings of Meyers and Zheng further disclose
wherein the integration relevance is determined based on an action relevance between search actions and the group relevance (it appears that the limitation is directed to non-functional descriptive material, Meyers, [0032-0033], Fig 4-7; Zheng, Col. 5, lines 45-67, Col. 6, lines 1-26 & 38-60: cluster/integration relevance is based on the relevance between query and the cluster/group).

With respect to claim 20, Meyers discloses a non-transitory computer readable medium storing a program causing a computer to (Abstract, Fig 1): 
acquire a plurality pieces of search action information, each of the plurality pieces of search action information comprises a query, a search result of the query ([0038-0039], [0051], Fig 2: acquire different types of search actin information, including query, result  of query); 
generate a plurality of search action groups including a plurality of search actions, based on occurrence time of each of search actions occurring along a time series ([0021], [0032-0033], [0039], [0048], Fig 2 & 4-6: generate action groups by clustering queries, which correspond to the search actions based on the occurrence of time, (i) grouping query actions by classifying the actions indicated by the queries into spiking and non-spiking groups involving occurrence times, (ii)grouping queries by topics, seasons, and/or events involving occurrence time); 
 compute a group relevance between the plurality of search action groups according to at least one of an overlapping rate of the same search actions between the plurality of search action groups and a time difference of the occurrence times between the search actions of the plurality of search groups ([0032-0033], [0038-0041], [0048], [0050]; compute a group relevance between the action groups according to at least an overlapping rate, such as degree of similarity, degree of commonality, or rate of acceleration that involve how search actions of queries are overlapped or having in common); 
specify a search action included in an identical search event from each of the plurality of search action groups, based on the group 7Customer No.: 31561 Docket No.: 87258-US-348 Application No.: 16/387,558 relevance between the search action groups ([0021], [0032-0033], [0038-0040], Fig 2 & 4-6: specify one or more query actions in a search event based on the group relevance, such as and not limited to (i) specify queries that are included in an event of malicious attack or an event of malicious attack based on the computed relevancy/similarity,  (ii) specify one or more query actions in in event for chocolate being popular in Feb based on the compute   computed relevancy/similarity); and 
recommend a search method according to the one or more search actions included in the identical search event ([0032], [0041], [0048], [0050], Fig 2 & 7-8: recommend a search method according to the action in the event, such as provide query suggestion as described in [0021] and/or provide query related to the event immediately in a search engine query stream as described in [0032]). .  
Meyers does not explicitly disclose the each of the plurality pieces of search action information also include browsing information of the search result. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The generate, compute, specify and recommend steps would have been performed the same as regardless of the data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to acquire any type of including the browsing information of the search result because such data does not functionally relate to the steps in the claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
In addition, Zheng explicitly discloses acquire a plurality pieces of search action information, each of the plurality pieces of search action information comprises a query, a search result of the query, and browsing information of the search result (Col. 5, lines 44-67, Col 6, lines 1-20 & 37-60, Fig 1: acquire different types of search action information including query, query result and browsing information in view of user clickstream information).
Since both Meyers and Zheng are from the same field of endeavor because both are directed to collecting and analyzing query actions as well as recommend a search method, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Meyers and Zheng to incorporate collecting browsing information of Zheng into Meyers for information processing management as claimed.  The motivation to combine is to enhance query processing and information provision (Meyers, [0002]; Zheng, Col. 1, lines 7-8).   


Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168